Case 1:19-cv-04087-MKB-RLM Document 47-1 Filed 10/28/19 Page 1 of 1 PageID #: 305




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     -------------------------------------
      Community Housing lmprovEji                                             19 Clv. 4087

                               Plaintiff(s),
                 v.                                                          AFFIDAVIT iN SUPPORT OF
      City of New York, et al.                                               MOTION· TO ADMIT COUNSEL
                                                   Defendant(s).             PROHACVICE
     ------------------ ·- ------------
     I,   Thaddeus Caldwell Eagles                                       being duly sworn, hereby depose and say as
     follows:

     1.          1 am a(n) Associate                with the law firm of _ Se_le_n_dv_ & _G_av_ P_L_Lc_ _ _ __ _ __
     2.          I submit this affidavit in. support of my motion for admission to practice pro hac vice in
                 the above-captioned matter.
     3.          As shown in the Certificate)s) of Good Standing annexed hereto, I am a member in good
                 standing of the bar of the state(s) of _N_ew_ Y_o_rk_a_n_d_D_ist_ric_t_of_C_o_lu_m_bi_a _ _ __ _ __ _ __
     4.          There are no pending disciplinary proceedings against me in any state or federal courtrrue
     5.          I Have not         been convicted of a felony. If you have, please describe facts and
                 circumstances.




     6.          I . Have not     been censured, suspended, disbarred or denied admission or
                 readmission by any court. If you have, please describe facts and circumstances.




     7.          Attorney Registration Number(s) if applicable: Nv-s3s963o, oc-N/A
     8.          Wherefore, your affiant respectfully submits thats/he be permitted to appear as counsel and
                 advocate pro hoc vice in case 19Civ. 4087  for _ _ _ _ _ MovantsN.Y.TenantsandNelghbors(T&N),
                                                                                              Community Voices Heard (tvH), and Coalition For the Homeless




     Date 10/24/19
     -  -- -- -~
     New York                        NY

                                                                   Firm Name sELENDY & GAY PLLC
                                                                   Address 1290 Avenue of the Americas
                                                                             New York, NY 10104



                                                                   Email teagles@selendygay.com
                 NOBIN K MIAH                                      Phone 212-390-9900
      Nota,yPubr,c State ot New~-.
               No. 01 M15359933       '""f
    eomc::'lf!ed In Queens c
             SSion Ex Ires Ma ~              -..
